Citation Nr: 0827554	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  91-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia, 
to include as secondary to schizophrenia.

2.  Entitlement to an initial compensable evaluation for 
genital warts.

3.  Entitlement to an effective date prior to March 23, 2004, 
for the grant of service connection for genital warts.


REPRESENTATION

Appellant represented by:	Daniel G. Krasgenor, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2003 and September 2004 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2006 the Board denied service connection for 
thrombocytopenia, a compensable initial evaluation for 
genital warts, and an earlier effective date for the grant of 
service connection for genital warts.  The veteran 
subsequently appealed these issues to the United States Court 
of Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the veteran's claims for 
readjudication.  In a January 2008 Order, the Court granted 
the joint motion, vacated the Board's July 2006 decision, and 
remanded the case to the Board for readjudication.  The claim 
is now properly before the Board for appellate consideration.

The issues of entitlement to a compensable initial evaluation 
for genital warts and an effective date earlier than March 
23, 2004, for the grant of service connection for genital 
warts are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDING OF FACT

Applying the doctrine of reasonable doubt, the aggregate 
evidence confirms that the veteran's thrombocytopenia is 
secondary to prescribed medications taken for his service-
connected schizophrenia. 


CONCLUSION OF LAW

Giving the benefit of doubt to the veteran, the criteria for 
service connection for thrombocytopenia have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In view of the 
favorable action in this case as to service connection for 
thrombocytopenia, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit decisional consideration of this matter.

II.  Applicable Laws, Regulations and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current disability level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The intended 
effect of the amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006), 
now codified at 38 C.F.R. § 3.310(b) (2007). 

The veteran has previously been found to have service-
connected schizophrenia, effective from April 13, 1989.

At May 2002 VA hematology treatment it was noted that the 
veteran had thrombocytopenia which had been stable for two 
years.  His platelet count was 120,000, which was described 
as mildly depressed.  The treating physician opined that the 
veteran's thrombocytopenia was likely due to antipsychotic 
medications, versus prolonged idiopathic thrombocytopenia 
purpura.  

At an August 2005 VA hematology disorders examination, the 
veteran said that he was unaware of any changes in his 
medications since 2002.  He also denied any current bleeding 
or bruising tendencies.  An April 2005 blood platelet count 
was 280,000, which was within the normal range of 130,000 to 
440,000.  On physical examination the veteran was found not 
to have any apparent bruising or ecchymosis, and the examiner 
opined that he did not have thrombocytopenia at that time.  
The examiner, who reviewed the veteran's claims file, opined 
that it is at least as likely as not that the prior very mild 
subclinical thrombocytopenia was caused by one or more of the 
veteran's psychiatric medications.

The Board notes that the Court of Appeals for Veterans Claims 
has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the 
present case, the veteran was diagnosed with thrombocytopenia 
in May 2002 and the treating physician felt that the etiology 
was likely due to antipsychotics versus prolonged idiopathic 
thrombocytopenia purpura.  The VA examiner opined that it is 
at least as likely as not that there is a causal relationship 
between the veteran's psychiatric medications and his 
thrombocytopenia.

Having weighed the evidence both in support and against the 
claim of service connection for thrombocytopenia, the Board 
concludes that the preponderance of evidence is not against 
finding in favor of the veteran.  Therefore, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that service connection 
for thrombocytopenia is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for thrombocytopenia is granted.


REMAND

A.  Initial Compensable Rating for Genital Warts

When the RO granted the veteran service connection for 
genital warts, it noted that the service treatment records 
show the veteran was hospitalized for a week for 
exacerbations from venereal warts.  At the veteran's 
separation examination in December 1973, the clinical 
evaluation of the genitourinary system was normal, and the 
veteran noted that he was still under treatment for the 
genital warts.  The veteran wrote in March 2004 that the 
removal of warts on his penis left it sensitive and that 
sexual activity can cause cuts and bleeding.

In August 2005 the veteran had a VA skin examination for 
genital warts.  He reported that since the surgery he 
underwent during service he had been having recurrence of the 
warts approximately once a month.  He said he had been given 
a cream about a year earlier for the warts, which was 
helpful.  He described the warts as painful, and said that he 
had difficulty having sexual relations because of the 
irritation.  On examination, the veteran had some 
hypopigmented areas on the shaft of his penis but did not 
have any evidence of warts.  The penis was not tender, and he 
did not have lymphadenopathy.

With regard to the veteran's genital warts claim, the Board 
is aware of the Court's decision in Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), a case which, like this one, involved 
the evaluation of a service-connected disorder which tended 
to fluctuate or to be cyclical in its manifestation of 
symptoms, i.e., a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
("it is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed").  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  See, however, 38 C.F.R. § 
4.1, directing that percentage ratings represent, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from service-connected disability. 

When an appeal for an increased rating arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).   Therefore, it must be considered on remand whether 
staged ratings are appropriate. 


B.  Effective Date earlier than March 23, 2004, for the Grant 
of
Service Connection for Genital Warts

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400.  Unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a)).  
The implementing regulation clarifies this to mean that, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2007).

In March 1996 the veteran submitted a letter to the RO in 
which he stated that he was seeking compensation or pension 
for the residual effects of a sexually transmitted disease or 
warts, which he averred had been contracted in the line of 
duty and were still recurring.  A review of the claims file 
shows that there was not any action taken by, or response 
from, the RO in regard to the veteran's genital warts claim 
as a result of this letter.  The veteran himself did not take 
further action in regard to a claim of service connection for 
his genital warts until the present claim was filed with the 
RO in March 2004.  On remand it must be determined whether 
the veteran's March 1996 letter constituted am earlier claim 
for that condition.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA dermatological examination to 
determine the exact nature and 
disabling symptomatology of his genital 
warts.  The claims file, to include a 
copy of this Remand, should be made 
available to the examiner.  If 
possible, and with supplemental 
information from the veteran for 
guidance in that regard, the 
examination should be scheduled for a 
time when the skin problems are active.  
If this is not possible, the file 
should be so annotated.

2.	A determination should be made as to 
whether the veteran's March 1996 letter 
constituted a claim for service 
connection for genital warts.  The 
veteran's claim for an effective date 
earlier than March 23, 2004, for the 
grant of service connection for genital 
warts should then be readjudicated.

3.	Thereafter, the veteran's claim for an 
increased initial evaluation for the 
service-connected genital warts must be 
readjudicated, to include consideration 
of staged ratings under Fenderson, 
supra, if applicable

4.	If the decisions on either claim remain 
adverse to the veteran, an SSOC should 
be issued on all pending issues, and 
the veteran and his representative 
should be given a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until 
so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


